Title: From George Washington to Major General Israel Putnam, 20 December 1778
From: Washington, George
To: Putnam, Israel


  
    Dear Sir
    Head Quarters Middle Brook [N.J.] 20th Decr 1778
  
I am favd with yours of the 9th informing me of your movements in consequence of the appearance of the enemy upon the North River. It is difficult to determine what were their inducements at that time, but I hope you will not be disturbed again in the course of the Winter. If there are any public Magasines of provisions or Stores upon the sound I highly approve of your removing them inland and forbidding the Quarter Masters & Commissaries to collect any there (I mean to remain any length of time) in future. I am with great Regard Dear Sir Yr most obt Servt.
